           Case 1:12-cr-00489-RA Document 57 Filed 06/08/20 Page 1 of 3
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 6-8-20


 UNITED STATES OF AMERICA,

                             Plaintiff,
                                                               No. S2 12-CR-489 (RA)
                                                                   14-CR-75 (RA)
                        v.
                                                                       ORDER
 PAUL CALDER LEROUX,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       On May 28, 2020, the Government filed its sentencing submission under seal. On June 7,

2020, Mr. LeRoux filed his unredacted sentencing submission under seal, and filed a redacted

sentencing submission on the docket.

       The press and the general public have a qualified First Amendment right to attend

criminal trials so that the “constitutionally protected discussion of government affairs is an

informed one.” Globe Newspaper Co. v. Superior Court for Norfolk Cty., 457 U.S. 596, 604-05

(1982). Open criminal proceedings “enhance[] both the basic fairness of the criminal trial and

the appearance of fairness so essential to public confidence in the system” by “assur[ing] that

established procedures are being followed and that deviations will become known.” Press–

Enterprise Co. v. Superior Court of California, Riverside Cty., 464 U.S. 501, 508 (1984).

       The qualified First Amendment right of access to criminal trials encompasses a qualified

right to attend sentencing proceedings. United States v. Alcantara, 396 F.3d 189, 199 (2d Cir.

2005). “Access to sentencing proceedings allows the public to understand the reasons behind a

given sentence, a value reflected in 18 U.S.C. § 3553(c), which states that sentencing shall be

held in open court, in part to ‘enable the public to learn why defendant received a particular

sentence.’” United States v. Armstrong, 185 F. Supp. 3d 332, 335 (E.D.N.Y. 2016) (quoting
           Case 1:12-cr-00489-RA Document 57 Filed 06/08/20 Page 2 of 3



Alcantara, 396 F.3d at 206).

       The public also has a qualified First Amendment right to access judicial documents if

they are “derived from or are a necessary corollary of the capacity to attend the relevant

proceedings,” or if “logic and experience” support such access—that is, if access “plays a

significant positive role in the functioning of the particular process in question” and the

documents “have historically been open to the press or general public.” Hartford Courant Co. v.

Pellegrino, 380 F.3d 83, 92–93 (2d Cir. 2004) (quotations omitted) (finding a qualified First

Amendment right to access criminal docket sheets); see also United States v. Amodeo, 71 F.3d

1044, 1050 (2d Cir.1995) (discussing common law presumption of access to documents

concerning cooperation and noting that, “[w]here filing with the court is unusual or is generally

under seal,” presumption of access is weaker).

       “The qualified First Amendment right of access should be abridged only where there is a

higher value or compelling interest that will be significantly harmed by public access and the

sealing is narrowly tailored to protect that interest.” Armstrong, 185 F. Supp. 3d at 336 (citing

Globe Newspaper, 457 U.S. at 606–07; United States v. Aref, 533 F.3d 72, 82 (2d Cir.2008)).

“The safety of a cooperating defendant can constitute a compelling interest that may be weighed

against a First Amendment presumption of access.” Id. (citation omitted). So too can the

government’s interest in the secrecy of its investigations and in securing cooperation in future

cases. See id. (citing United States v. Smith, 985 F.Supp.2d 506, 531 (S.D.N.Y.2013); Amodeo,

71 F.3d at 1050). Where release of information “is likely to cause persons in the particular or

future cases to resist involvement where cooperation is desirable, that effect should be weighed

against the presumption of access.” Amodeo, 71 F.3d at 1050.

       Here, Mr. LeRoux has already testified publicly at the trials of Joseph Hunter, Adam
                                                      2
            Case 1:12-cr-00489-RA Document 57 Filed 06/08/20 Page 3 of 3



Samia and Carl David Stillwell as a cooperating witness. United States v. Hunter et al., S10 13

Cr. 521 (RA), Dkts. 576, 578, 580, 581 (S.D.N.Y. Apr. 4-9, 2018). “Other judges, faced with

similar facts, have found that, where information regarding a cooperator is already public in

some form, the government interest in protecting any materials containing that information

disappears, and the public’s right to access necessarily prevails.” Armstrong, 185 F. Supp. 3d at

337-8 (citing United States v. Huntley, 943 F.Supp.2d 383, 387 (E.D.N.Y.2013); In re

Application to Unseal, 891 F.Supp.2d 296, 300 (E.D.N.Y.2012); United States v. Key, 2010 WL

3724358, at *2-3 (E.D.N.Y. Sept. 15, 2010)). At least one court, however, has noted that “while

alternate sources of information lessen the government interest in secrecy, they also diminish the

urgency of the public’s need for the sealed materials.” Id.

         With these competing interests in mind, the Court holds that the public’s qualified First

Amendment right of access would be unduly abridged if either sentencing submission remains

entirely under seal or in redacted form without sufficient justification. No later than June 9, 2020

at 5 PM, the parties shall meet and confer and either file their sentencing submissions in

unredacted form on the docket, or file redacted versions thereof along with an explanation as to

how those redactions are narrowly tailored to a compelling interest. To the extent either party

believes it necessary to file its explanation of any redactions under seal, it may do so in the first

instance.

SO ORDERED.

Dated:      June 8, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge


                                                      3
